May 14,2014


                                      No. 04-14-00167-CV


 Stephens & Johnson Operating Co.; Henry W. Breyer, III, Trust; CAH, Ltd., MOPI for Capital
 Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd. Wiegand Resources Capital Account
Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Trust; Margaret
J. Godbout; F.R. Keydel; R.L. Keydel; Pennye K. Maloney; David R. McNitt; RCA Trust One;
            Donald B. Scott; Sunset Production Corporation; Genessee Country Museum
                                           Appellants


                                                v.



 Charles W. Schroeder, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel, Ted
 Mengers, Debbie Mengers Quatcs, August H. Setinmeyer, Carole Schroeder Miller, James M.
     Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanford, Bill
Schroeder, Wayne Hennecke, Diane Hennecke Rhodes, Jerri James, W. Tom Hailey, and Peggy
                                             Hailey
                                            Appellees


                 From the 229th Judicial District Court, Jim Hogg County, Texas
                                   Trial Court No. CC-04-143
                           Honorable Ana Lisa Garza, Judge Presiding

                                          ORDER

       On May 12, 2014, the Appellant Genessee Country Museum filed an Unopposed Motion
to Compel Mediation. It appears the parties have agreed to mediate this case. The Appellant's
Unopposed Motion is GRANTED. Pursuant to Tex. Civ. PR AC. & Rem. Code Ann. § 154.021 (a)
(Vernon 2005) it is therefore ORDERED that this cause be referred to a Mediated Settlement
Conference which will be conducted by Judge Raul Vasquez, an impartial person, as Mediator.
See id. §154.051.052.


       It is FURTHER ORDERED that all appellate deadlines are hereby suspended until June
28, 2014.


       It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.
       It is FURTHER ORDI-RED thai the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. See id § 154.054.


       It is FURTHER ORDERED that all parties to this cause are directed to attend the
Mediated Settlement Conference with their counsel of record. The corporate parly representative
in attendance and the individual parly representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parlies in reaching a settlement of the dispute. Unless the
parlies otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed lo anyone,
including this Court. See Id § 154.053.

       Provided the parlies are able to settle all mailers related to this appeal, the parties are
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of the date of mediation.


       It is so ORDERED on May 14. 2014.




                                                        Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the sejil of the said
court on this 14"' day of May. 2014.